DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-19, in claim 1, the limitation "to a downstream process" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "to a downstream process "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claim 14, the limitation "to a downstream process" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "to a downstream process "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Furthermore it is unclear whether this is the same or different than the limitation “to a downstream process” recited in claim 1, upon which claim 14 depends.
With regard to claim 15, the limitation "for downstream equipment" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "for downstream equipment"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claim 20, the limitation "for downstream equipment" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "for downstream equipment"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9-10, 12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiki et al (US 2006/0135811) taken in combination with Oglesby et al (US 3,428,528).
With regard to claim 1, Seiki teaches a method of column control (see Fig 1, [0071-0074]), comprising: passing a feed stream 2 and a make-up stream 3 through a column 1 [0073]; withdrawing an overhead fraction 4 from the column 1 [0074]; purging at least a portion of the overhead fraction (via line 5 [0074]; cooling at least a portion of the overhead fraction (via line 6) in a heat exchanger 10 and passing it through a reflux drum 11 [0076]; withdrawing a purge stream 14 and a distillate stream (via pump 13) from the reflux drum 11 [0076]; recycling at least a portion of the distillate stream back to the column 1 (via line 12 [0076]).
However, Seiki does not teach wherein the distillate stream has a constant flow rate nor passing at least a portion of the distillate stream to a downstream process.
Oglesby teaches a fractionation distillation control process with control of reflux (see title). Oglesby teaches wherein conditions are managed in the column via reflux drum via pressure and flow controllers 55, 50, feed controller 16, product controller 83, side product controller 69 and reflux controller 89 (Fig, C3:L59-C4:L30), and a distillate stream is withdrawn as product 31 for further use via valve 33 and level controller 63 (Fig, C4:L3-6), computing zones 91, 99, 100 manage decisions of the controllers and outputs and inputs to control optimal calculated column operation and internal reflux (Fig, C5:L17-C9:L69).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of Seiki to further include the liquid product reflux withdraw and control scheme of the teachings of Oglesby as Oglesby teaches the advantage of controlling column operation parameters including flow rates to control constant rates and levels in 
With regard to claims 9-10, Oglesby teaches the overhead stream is in communication with split range controllers 55/59, and reflux stream in operation with split range controllers 89/63 (Fig, C3:L59-C4:L30).
With regard to claim 12, Seiki shows a coolant fluid in heat exchanger 10 (see Fig 1).
With regard to claims 14-15, the distillation stream in modified Seiki is controlled via responsive level controller, and would therefore be intermittent, and one of ordinary skill in the art would know further operational uses of the cooled “distillate” stream of modified Seiki would have usable temperature that can be optimizeably used in other system through routine experimentation the cooled stream could be used in downstream equipment for condensing.
With regard to claim 16, Seiki teaches withdrawing a bottoms stream 31 from column 1 (see Fig 1, [0079]).
With regard to claims 18-19, Seiki is silent to the range of temperatures and pressures of operation of the distillation column as claimed, however one of ordinary skill in the art before the effective filing date of the invention knew that temperature and pressure were critical operational parameters effecting the separation achieved in a distillation column and it would have been obvious to one of ordinary skill in the art to discover optimal temperature and pressure operation ranges through routine experimentation of ranges.
Allowable Subject Matter
Claims 2-8, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Seiki et al (US 2006/0135811), as set forth above is regarded as the closest relevant prior art. Seiki is directed to a method of producing aromatic carboxylic acid from a water mixture via separation and/or reaction, therefore Seiki is silent to the process as applied to linear alpha olefins as claimed in claims 2-8, 13, 17 and 20, and therefore further references relied upon fails to teach or suggest all limitations of the claims as pertaining to a linear alpha olefin separation process wherein a feed stream and make stream are provided to a column, withdrawing an overhead fraction from the column, purging at least a portion of the overhead fraction, cooling at least a portion of the overhead fraction in a heat exchanger and passing through a reflux drum, and withdrawing a purge stream and a distillate stream from the reflux drum, wherein the distillate stream has a constant flow rate; recycling at least a portion of the distillate stream back to the column; and passing at least a portion of the distillate stream to a downstream process.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marshall (US 3,421,610) teaches a reflux control process. Rallapalli et al (US 2019/0345080) teaches a linear alpha olefin separation process in a two column system. Christie (US 4,096,574) teaches a fractionation control process. Morrell et al (US 2,614,969) teaches a diolefin separation process, however does not teach a separate gas purge. Hopewell (US 6,308,532) teaches an olefin separation process. Furr (US 4,367,121) teaches a distillation column control process. Lupfer et al (US 3,600,282) teaches a reflux control process for a column.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772